DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Claims 1-3, 5, 7, 10-14 and 17-20 remain pending in the application.
Applicant’s arguments regarding the rejection of claims 17-19 under 35 USC 103 as being unpatentable over Garcia-Crespo and claims 1-3, 5, 7, 10-14 and 20 under 35 USC 103 as being unpatentable over McCaffrey in view of Garcia-Crespo have been fully considered, but are not persuasive. The Applicant argues that “the PTAB already reviewed these claims and references”. However, the PTAB provided an opinion on McCaffrey in the context of a 35 USC 102 rejection. Not only has the rejection changed to being based on 35 USC 103, the claim language itself has changed with the addition of “in a radial direction”. The PTAB opinion is no longer relevant to the current rejection. 
The Applicant further argues that “the Examiner does not provide any reasoning to support this ‘common sense’ contention”. A clear reasoning of “provid[ing] smooth, uninterrupted flow over the rim seal and platform combination” is provided to support the common sense rationale (see Non-Final Rejection, 8/6/2020, Pages 3 and 4). The rejections are maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCaffrey et al. (US2009/0257875) (“McCaffrey”).
Regarding claim 17, McCaffrey teaches (Figs. 1-3) a method of assembling a rotor stage comprising: laterally inserting a root (18) of a blade (22) from one of a pressure side or a suction side (the platforms are split to allow installation of the blade laterally) into a notch (between platforms 34) of a rim 
McCaffrey fails to explicitly teach a surface of the rim seal is flush with a surface of the platform in a radial direction. However, McCaffrey appears to show in Fig. 3 the rim seal (40) is flush with a surface of the platform (34) in the radial direction. One of ordinary skill in the art would recognize that the arrangement would provide smooth, uninterrupted flow over the rim seal and platform combination. Thus, it would be an obvious matter of common sense for one of ordinary skill in the art to use Fig. 3 of McCaffrey to as a starting point to arrive at a rim seal that is flush with a platform in the radial direction. 
Regarding claim 18, McCaffrey teaches (Fig. 3) securing a retainer (42) to the rotor to abut the rim seal.
Regarding claim 19, McCaffrey teaches (Fig. 3) arranging a seal geometry of the rim seal in an interleaved relationship with a seal structure (44).
Claims 1-3, 5, 7, 10-14 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCaffrey in view of Garcia-Crespo (US8840374) (“Garcia-Crespo”). 

    PNG
    media_image1.png
    423
    555
    media_image1.png
    Greyscale


Regarding claim 1, McCaffrey teaches (Figs. 1-3) a blade assembly for a gas turbine engine, comprising: a rim seal (40) including leading and trailing edge seal portions (Fig. 3), wherein the leading and trailing edge portions of the rim seal provide a portion of a platform (a combination of the rim seal 40 and platform(s) 34) defining a continuous contoured boundary of a core flow path; a blade (22) having a root (18), and wherein the trailing edge seal portion has a radially outer surface (see annotated Fig. 3) that is aligned with a radially outermost surface of the platform.
McCaffrey fails to teach the leading and trailing edge seal portions are joined to one another by an axial portion to provide a unitary structure that forms a cradle, the leading and trailing edge seal portions and the axial portion together providing a notch, the blade root received in the notch, wherein the axial portion is arranged beneath the root opposite an airfoil, and receives the root in the cradle.
In an analogous art, Garcia-Crespo teaches an adaptor assembly for coupling a blade root of a turbine blade to a root slot of a rotor disk. Garcia-Crespo teaches (Figs. 2-3) leading and trailing edge seal portions (164, 166) joined to one another by an axial portion (Fig. 3) to provide a unitary structure that forms a cradle, the leading and trailing edge seal portions and the axial portion together providing a notch (108), the blade root (110) received in the notch, wherein the axial portion is arranged beneath the root (Fig. 3) opposite an airfoil, and receives the root in the cradle. Garcia-Crespo teaches this arrangement provides axial stops for the turbine blade and provide a means for sealing the blade root within the area between the seal portions (see Col. 4 lines 22-46). 
It would have been obvious to one having ordinary skill in the art before the invention was made to modify the blade assembly of McCaffrey and change the leading and trailing edge seal portions to be joined to one another by an axial portion to provide a unitary structure that forms a cradle, the leading and trailing edge seal portions and the axial portion together providing a notch, the blade root received in the notch, wherein the axial portion is arranged beneath the root opposite an airfoil, and receives the root in the cradle as taught by Garcia-Crespo to provide axial stops for the turbine blade and provide a means for sealing the blade root within the area between the seal portions. 
McCaffrey fails to explicitly teach a surface of the rim seal is flush with a surface of the platform in a radial direction. However, McCaffrey appears to show in Fig. 3 the rim seal (40) is flush with a surface of the platform (34) in the radial direction. One of ordinary skill in the art would recognize that the 

    PNG
    media_image2.png
    711
    881
    media_image2.png
    Greyscale

Regarding claim 2, McCaffrey in view of Garcia-Crespo teach the blade assembly of claim 1, and further teach the blade has a first circumferential edge (see annotated Garcia-Crespo Fig. 2), and the rim seal has a second circumferential edge (see annotated Garcia-Crespo Fig. 2), the first and second circumferential edges aligned with one another in generally the same plane.
Regarding claim 3, McCaffrey in view of Garcia-Crespo teach the blade assembly of claim 1, and further teach the rim seal and the blade root together provide a root contour.
Regarding claim 5, McCaffrey in view of Garcia-Crespo teach the blade assembly of claim 1, and further teach (see McCaffrey Fig. 2) the blade includes an airfoil (14) extending from the platform, wherein the rim seal does not circumscribe the airfoil (see Garcia-Crespo Fig. 3).
Regarding claim 7, McCaffrey in view of Garcia-Crespo teach the blade assembly of claim 1, and further teach the rim seal and blade are constructed from metallic alloys (see McCaffrey Paragraph [0005]). 
Regarding claim 10, McCaffrey in view Garcia-Crespo teach the identical limitations from claim 1, and further teach (see McCaffrey Figs. 1-3) a rotating stage of a gas turbine engine, comprising: a rotor (12) including a slot (McCaffrey Paragraph [0019]).
Regarding claim 11, McCaffrey in view of Garcia-Crespo teach the rotating stage of claim 10, and further teach (see McCaffrey Fig. 3) a retainer (42) secured to the rotor configured to maintain the rim seal and blade within the slot.
Regarding claim 12, McCaffrey in view of Garcia-Crespo teach the rotating stage of claim 10, and further teach (see McCaffrey Fig. 3) a seal structure adjacent to the rim seal (44), the rim seal including geometry interleaved with the seal structure.
Regarding claim 13, McCaffrey in view of Garcia-Crespo teach the rotating stage of claim 10, and further teach (see annotated Garcia-Crespo Fig. 2) the blade has a first circumferential edge, and the rim seal has a second circumferential edge, the first and second circumferential edges aligned with one another in generally the same plane.
Regarding claim 14, McCaffrey in view of Garcia-Crespo teach the rotating stage of claim 10, and further teach (see McCaffrey Fig. 1) the rim seal and the blade root together provide a root contour, the rim seal and the blade together provide the platform defining a continuous contoured inner flow path, the blade includes the airfoil extending from the platform, and the rim seal does not circumscribe the airfoil (see Garcia-Crespo Fig. 3). 
Regarding claim 20, McCaffrey teaches the method of claim 17, but fails to teach the rim seal includes leading and trailing edge seal portions permanently connected to the axial portion to form the notch.
In an analogous art, Garcia-Crespo teaches an adaptor assembly for coupling a blade root of a turbine blade to a root slot of a rotor disk. Garcia-Crespo teaches (Figs. 2-3) leading and trailing edge seal portions (164, 166) joined to one another by an axial portion (Fig. 3) to provide a unitary structure that forms a cradle, the leading and trailing edge seal portions and the axial portion together providing a notch (108), the blade root (110) received in the notch, wherein the axial portion is arranged beneath the root (Fig. 3) opposite an airfoil, and receives the root in the cradle. Garcia-Crespo teaches this 
It would have been obvious to one having ordinary skill in the art before the invention was made to modify the method of McCaffrey and change the rim seal to include leading and trailing edge seal portions permanently connected to the axial portion to form the notch as taught by Garcia-Crespo to provide axial stops for the turbine blade and provide a means for sealing the blade root within the area between the seal portions. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383.  The examiner can normally be reached on M-F 8-4 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Cameron Corday/
Examiner, Art Unit 3745                                                                                                                                                                                                         
/J. Todd Newton/Primary Examiner, Art Unit 3745